MEMORANDUM**
Gerard Sumalangcay Arcales, a native and citizen of the Philippines, petitions for review of the Board of Immigration Ap*676peals’ (“BIA”) decision, adopting and affirming an Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”).
Substantial evidence supports the IJ’s finding that Arcales failed to demonstrate eligibility for asylum based on past persecution or a well-founded fear of future persecution because he failed to show any evidence that his attackers were motivated by any enumerated ground. See Borja v. INS, 175 F.3d 732, 736 (9th Cir.1999); INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Arcales did not establish that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Al-Saher v. INS, 268 F.3d 1143, 1146 (9th Cir.2001).
Substantial evidence also supports the denial of CAT relief because Arcales did not establish that it is more likely than not that he will be tortured if he returns to the Philippines. See Mamouzian v. Ashcroft, 390 F.3d 1129, 1139 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.